DETAILED ACTION

Acknowledgments

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in reply to the RCE amendment and response filed on 04/13/2022.
Claims 22, 29, and 36 have been amended.
Claims 22-41 are currently pending and have been examined.



















Claim Interpretation

After careful review of the original specification, the Examiner is unable to locate any lexicographic definitions with the required clarity, deliberateness, and precision.  See MPEP §2111.01 IV.

Terms such as “when”, “if”, “only if”, “on the condition”, “in the event” and “in a case where” are representative of optional limitations; therefore, optional or conditional language do not narrow the claims because they can always be omitted. 

Response to Arguments

Applicant’s arguments received 04/13/2022 with respect to the prior art rejections have been considered but are moot in view of the new ground(s) of rejection.  

The Examiner recognizes that “[a]arguments made during the prosecution of a patent application are given the same weight as claim amendments.”  Elkay Mfg. Co. v. Ebco Mfg. Co., 192 F.3d 979, 977, 52 USPQ2d 1109, 1113 (Fed. Cir. 1999).











Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
Determining the scope and contents of the prior art.
Ascertaining the differences between the prior art and the claims at issue.
Resolving the level of ordinary skill in the pertinent art.
Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).


Claims 22-41 are rejected under 35 U.S.C. 103(a) as being unpatentable over Roka et al. (USPGP 2014/0279014 A1) hereinafter ROKA, in view of Tidd et al. (USPGP 2014/0278054 A1), hereinafter TIDD, and further in view of Lehikoinen et al. (USPGP 2005/0096013 A1), hereinafter LEHIKOINEN, and further in view of Kothe et al. (USPGP 2015/0254704 A1), hereinafter KOTHE.

Claim 22:
ROKA as shown below discloses the following limitations:
one or more servers; (see at least Figures 1A-1C as well as associated and related text; paragraphs 0015, 0017-0019, 0025-0027, 0062, 0078, 0094-0095)
a communication beacon having a fixed location in communication with the one or more servers, the one or more servers configured to: (see at least Figures 1-3 as well as associated and related text; paragraphs 0040-0058, 0101-0103)
receive consumer presence data indicating that a consumer device is within a direct communicable range of the communication beacon based at least in part on a consumer device wireless signal strength value associated with the consumer device; (see at least Figures 1A-1C, 2B, 5A, 5B as well as associated and related text; paragraphs 0015-0018, 0020, 0024, 0026-0027, 0030, 0040, 0043, 0070, 0072, 0076, 0078, 0088, 0094-0095)
associate the communication beacon with a merchant based on beacon identifier data corresponding with the merchant; (see at least paragraphs 0015-0018, 0020, 0026, 0030 0072-0073, 0076-0078, 0088, 0094-0095)
determine merchant information based at least in part on the beacon identifier data; (see at least paragraphs 0015-0017, 0030, 0076-0077)
provide at least a portion of the merchant information to the consumer device; (see at least paragraphs 0015, 0026-0027, 0030-0031, 0054, 0059, 0062, 0070, 0078, 0085, 0095)
authenticate the consumer device… (see at least Figures 1A-1C, 2B, 5A, 5B as well as associated and related text; paragraphs 0015-0018, 0020, 0024, 0026-0027, 0030, 0040, 0043,  0070, 0072, 0076, 0078, 0088, 0094-0095)
cause the seamless transaction between the consumer device and the merchant based at least in part on the consumer presence data indicating that the consumer device is within the direct communicable range of the communication beacon. (see at least paragraphs 0015, 0026-0027, 0030-0031, 0054, 0059, 0062, 0070, 0078, 0085, 0095)
ROKA does not specifically disclose consumer device wireless signal strength value per se.  However, TIDD, in at least paragraphs 0016, 0022, 0047, and 0049 does.  In the competitive business climate, there is a profit-driven motive to maximize the profitability of goods and services that are provided or marketed to customers. Enterprises typically use business planning to make decisions in order to maximize profits.  Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to combine/modify the method of ROKA with the technique of TIDD because, “Recent years have seen a great increase in subscribers world-wide to mobile telephone networks and, through advances in technology and the addition of functionalities, cellular telephones have become personal, trusted devices.  A result of this is that a mobile information society is developing, with personalized and localized services becoming increasingly more important.  Such "Context-Aware" (CA) mobile telephones communicate with low power, short range beacons in places like shopping malls to provide location-specific information.  This information might include local maps, information on nearby shops and restaurants and so on.  The user's CA terminal may be equipped to filter the information received according to pre-stored user preferences and the user is only alerted if an item of data of particular interest has been received.”  Moreover, each of the elements claimed are all shown by the prior art of record but not combined as claimed.  However, the technical ability exists to combine the elements as claimed and the results of the combination are predictable.  Therefore, when combined, the elements perform the same function as they did separately. (KSR v. Teleflex, 127 S. Ct. 1727 (2007)).  Additionally, each of the elements claimed are all shown by the prior art of record but not combined as claimed.  However, the technical ability exists to combine the elements as claimed and the results of the combination are predictable.  Therefore, when combined, the elements perform the same function as they did separately. (KSR v. Teleflex, 127 S. Ct. 1727 (2007)).
The combination of ROKA/TIDD does not specifically disclose subsequent to determining that the consumer device is no longer within the direct communicable range of the communication beacon, generate and provide a consumer review interface for display by the consumer device.  LEHIKOINEN, however, in at least claim 2 discloses a user operating outside of the range of a beacon and a wireless message being sent to a mobile device.  In the competitive business climate, there is a profit-driven motive to maximize the profitability of goods and services that are provided or marketed to customers. Enterprises typically use business planning to make decisions in order to maximize profits.  Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to combine/modify the method of ROKA/TIDD with the technique of LEHIKOINEN because, “Recent years have seen a great increase in subscribers world-wide to mobile telephone networks and, through advances in technology and the addition of functionalities, cellular telephones have become personal, trusted devices.  A result of this is that a mobile information society is developing, with personalized and localized services becoming increasingly more important.  Such "Context-Aware" (CA) mobile telephones communicate with low power, short range beacons in places like shopping malls to provide location-specific information.  This information might include local maps, information on nearby shops and restaurants and so on.  The user's CA terminal may be equipped to filter the information received according to pre-stored user preferences and the user is only alerted if an item of data of particular interest has been received.”  Moreover, each of the elements claimed are all shown by the prior art of record but not combined as claimed.  However, the technical ability exists to combine the elements as claimed and the results of the combination are predictable.  Therefore, when combined, the elements perform the same function as they did separately. (KSR v. Teleflex, 127 S. Ct. 1727 (2007)).  Additionally, each of the elements claimed are all shown by the prior art of record but not combined as claimed.  However, the technical ability exists to combine the elements as claimed and the results of the combination are predictable.  Therefore, when combined, the elements perform the same function as they did separately. (KSR v. Teleflex, 127 S. Ct. 1727 (2007)).
The combination of ROKA/TIDD/LEHIKOINEN does not specifically disclose:
…based at least in part on at least one biometric identifier in authentication data received from the consumer device;
in response to authenticating the consumer device based at least in part on the at least one biometric identifier,
KOTHE, however, in at least paragraph 0180 does.  In the competitive business climate, there is a profit-driven motive to maximize the profitability of goods and services that are provided or marketed to customers. Enterprises typically use business planning to make decisions in order to maximize profits.  Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to combine/modify the method of ROKA/TIDD/LEHIKOINEN with the technique of KOTHE because, “Limiting offer instance reservations on a per-consumer basis is expected to enhance the benefit merchants derive from issuing offers, as a given merchant budget for discounts may be spent on a larger number of consumers, driving more consumers to engage with the merchant than might engage if relatively few consumers reserved a substantial number of the offer instances. Further, identifying consumers with biometric techniques is expected to make such techniques relatively resilient to efforts by consumers to reserve a large number of offer instances with scripting attacks, e.g., by programmatically generating a large number of user accounts for a given consumer. That said, not all embodiments necessarily offer these benefits, which is not to suggest that other features are not also optional.” (KOTHE: paragraph 0168).   Moreover, each of the elements claimed are all shown by the prior art of record but not combined as claimed.  However, the technical ability exists to combine the elements as claimed and the results of the combination are predictable.  Therefore, when combined, the elements perform the same function as they did separately. (KSR v. Teleflex, 127 S. Ct. 1727 (2007)).  Additionally, each of the elements claimed are all shown by the prior art of record but not combined as claimed.  However, the technical ability exists to combine the elements as claimed and the results of the combination are predictable.  Therefore, when combined, the elements perform the same function as they did separately. (KSR v. Teleflex, 127 S. Ct. 1727 (2007)).

Claims 23 and 24:
The combination of ROKA/TIDD/LEHIKOINEN/KOTHE discloses the limitations as shown in the rejections above.  ROKA further discloses:
causing the seamless transaction includes identifying payment data associated with a consumer account. 
the payment data comprises one or more redeemable promotions.
See at least Figure 4 as well as associated and related text; paragraphs 0015, 0026-0027, 0030-0031, 0054, 0059, 0062, 0070, 0078, 0085, 0095.

Claim 25:
The combination of ROKA/TIDD/LEHIKOINEN/KOTHE discloses the limitations as shown in the rejections above.  ROKA further discloses transmit, based at least in part on the consumer presence data, an impression of a promotion to the consumer device. See at least paragraphs 0054, 0078, and 0079.

Claim 26:
The combination of ROKA/TIDD/LEHIKOINEN/KOTHE discloses the limitations as shown in the rejections above.  ROKA further discloses the consumer presence data indicates that the consumer device is outside a shop associated with a merchant, and wherein the impression of the promotion comprises an outside-of-shop promotion. See at least paragraphs 0015, 0026-0027, 0030-0031, 0054, 0059, 0062, 0070, 0078, 0085, and 0095.

Claim 27:
The combination of ROKA/TIDD/LEHIKOINEN/KOTHE discloses the limitations as shown in the rejections above.  ROKA further discloses the merchant information further comprises one or more of item data associated with the merchant, a merchant webpage, a merchant location and merchant business hours. See at least paragraphs 0015-0017, 0030, 0076-0077.

Claim 28:
The combination of ROKA/TIDD/LEHIKOINEN/KOTHE discloses the limitations as shown in the rejections above.  ROKA further discloses:
the merchant information comprises item data and the one or more servers are further configured to:
provide a merchant interface to a merchant device for entry of the item data. 
See at least paragraphs 0030, 0055, 0076, and 0099.




Claims 29-41:
The combination of ROKA/TIDD/LEHIKOINEN/KOTHE discloses the limitations as shown in the rejections of the claims above.  The Examiner finds that remaining claims 29-41 are not patentably distinct from claims 22-28, because the inventions in the claims are directed to related, indistinct products.  The related inventions would be distinct if: (1) the inventions as claimed were either not capable of use together or could have a materially different design, mode of operation, function, or effect; (2) the inventions did not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed were not obvious variants.  See MPEP § 806.05(j). Furthermore, the inventions as claimed encompass overlapping subject matter and are obvious variants that do not produce any new, meaningful, synergetic result that would render the claims novel.  Therefore, for the sake of clarity, the Examiner has grouped the rejections of claims 22-41 accordingly using the same references and citations as above.  

















Examiner’s Note – Electronic Communications

The U.S. Patent & Trademark Office’s (USPTO) policy regarding communications between examiners and Applicant s via the internet is set forth in MPEP 502.03: 
“Without a written authorization by Applicant in place, the USPTO will not respond via Internet e-mail to any Internet correspondence which contains information subject to the confidentiality requirement as set forth in 35 U.S.C. 122... Where a written authorization is given by the Applicant, communications via Internet e-mail...may be used. In such case, a printed copy of the Internet email communications MUST be ... entered in the patent application file.”

In addition, Article 8 of the Patent Internet Usage Policy (which is reproduced in MPEP §502.03, subsection V) states in part:
“Internet e-mail shall NOT be used to conduct an exchange of communications similar to those exchanged during telephone or personal interviews unless a written authorization has been given under Patent Internet Usage Policy Article 5 to use Internet e-mail. In such cases, a paper copy of the Internet e-mail contents MUST be made and placed in the patent application file...in the same manner as an Examiner Interview Summary Form is entered.”

The Office has a policy of only communicating with the Applicant s by email, calendar/scheduler applications, or video conferencing tools with Applicant’s informed consent. As noted in Article 6 of the Patent Internet Usage Policy, “[t]he misrepresentation of a sender's identity (i.e., spoofing) is a known risk when using electronic communications. Therefore, Patent Organization users have an obligation to be aware of this risk and conduct their Internet activities in compliance with established procedures.” Office employees are not permitted to communicate with Applicant s regarding a patent application via Internet e-mail unless there is written authorization by the Applicant s in the application file. Applicant is encouraged to submit form PTO/SB/439 to accommodate email correspondence.







CONCLUSION

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Non Patent Literature:
Smart Card Alliance. Bluetooth Low Energy (BLE) 101: A Technology Primer with Example Use Cases. (June 2014). “The evolution of mobile applications and mobile payments industries has been accompanied by the continual introduction of new technologies. Currently, two mobile technologies are attracting attention: host card emulation (HCE) with Near Field Communication (NFC) and Bluetooth® low energy (BLE). With high expectations for mobile payments and major investments in mobile wallet platforms and NFC enablement, these two technologies have raised questions about business models, product development plans, and the pace of deployment.”
GSMA. A Guide to Bluetooth Beacons. (September 2014). “An emerging mobile technology, Bluetooth Low Energy (BLE) beacons enable smartphones apps to pinpoint their exact location, indoor or outdoor, with a level of accuracy down to a few centimetres. The signal from a beacon can be used to trigger a specific app notification relevant to that location and time. Beacons are inexpensive, small and often battery-powered devices that can be discreetly placed in retail, entertainment, hospitality, transport, healthcare, outdoor media and private locations to enable a wide variety of use cases. Diagram 1 shows some examples of how beacons can be used in a retail context.
SITA.  CONNECTINGTO PASSENGERS – ARE BEACONS THE BREAKTHROUGH?  (May 14, 2014). Retrieved online 12/13/2021. https://www.futuretravelexperience.com/wp-content/uploads/2014/03/insight-paper-beacons.pdf







Foreign Art:
SAKAMOTO ARES. (WO 2015/080841 A1). MERCHANT ACTION RECOMMENDATION SYSTEM.
MING ERIN CHRISTINE. (WO 2015/116321 A1). PRODUCT INFORMATION SYSTEM.
GRANBERY JOHN HASTINGS. (WO 2015/156960 A1). SYSTEMS AND METHODS FOR WIRELESSLY DETERMINING ACCEPTED FORMS OF PAYMENT.
KORIYAMA et al. (JP 2015/136044 A). “To allow a purchaser having interest in a product to obtain the product information with no extra effort, by using a beacon signal transmission and reception system including a beacon device for transmitting a beacon signal, and a portable terminal capable of receiving the beacon signal transmitted by the beacon device. A beacon device 1 includes a beacon signal transmitter 12, and an inclination sensor 13. When a purchaser takes a product in hand, and an inclination sensor built in the beacon device detects inclination, the beacon device is triggered to start transmission of the beacon signal containing the product information toward a smart phone. Upon receiving the beacon signal, the smart phone displays the product information taken out from the beacon signal in a display. In such a manner, the purchaser obtains the product information about a product that is interested.”













ISHIKAWA (JP 2000/134147 A). “To enhance convenience by automatically starting data communication between a purchaser side device and a sales shop side device, so as to realize advertisement of articles from the sales shop side device when the purchaser side device carried directly or indirectly by a purchaser approaches a selling office. A radio wave beacon transmission reception section 22 of a selling office side device 20 always transmits a radio wave beacon signal, and when a purchaser side device 10 carried by a purchaser enters the reception area of the radio wave beacon signal, a radio wave beacon transmission reception section 12 of the purchaser side device 10 transmits an acknowledgement signal. The selling office side device 20 accesses the purchaser side device 10 by using access data specified by a purchaser ID in the acknowledgement signal via a public telephone line 30 and transmits article advertisement information to the purchaser side device 10. The purchaser can decides on the intention of purchase by looking at the advertisement information, before actually looking at articles in the sales shop. Then the purchaser can also use the purchaser side device 10 to place an order to the selling office side device 20.














Any inquiry of a general nature or relating to the status of this application or concerning this communication or earlier communications from the Examiner should be directed to James A. Reagan (james.reagan@uspto.gov) whose telephone number is 571.272.6710.  The Examiner can normally be reached Monday through Friday from 10 AM to 6 PM.  If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s supervisor, KAMBIZ ABDI can be reached at 571.272.6702.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see  http://portal.uspto.gov/external/portal/pair .  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866.217.9197 (toll-free).

Any response to this action should be mailed to:
Commissioner for Patents 
PO Box 1450
Alexandria, Virginia 22313-1450
or faxed to 571-273-8300.

Hand delivered responses should be brought to the United States Patent and Trademark Office Customer Service Window:
Randolph Building
401 Dulany Street
Alexandria, VA 22314.
/JAMES A REAGAN/Primary Examiner, Art Unit 3688                                                                                                                                                                                                        
james.reagan@uspto.gov
571.272.6710 (Office)
571.273.6710 (Desktop Fax)